Opinion by
Judge Lindsay :
As the jury did not find for Hall on his counter-claim, the instruction on that branch of the case did not injuriously affect appellant’s substantial rights.
We do not think that the admission of the objectionable evidence of the witness, McCloud, sufficient of itself to authorize the disturbance of the verdict of the jury. The more especially as we are of the opinion that said verdict would have been in accordance with the weight of the testimony, even if all the evidence of McCloud had been excluded.
Judgment affirmed-.